Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/276,095 filed on 12/23/2019.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2020 and 04/08/2020 have been reviewed and entered into the record.

Claim Objection
37 CFR 1.75 states, in part:  “(f)  If there are several claims, they shall be numbered consecutively.”
Claims 18 and 20 are objected to because there are two versions of claim 18 in the listing of claims, followed by claim 20, thus omitting claim 19.  Applicant is required to cancel the second version of claim 18, which may be presented as new claim 19 in the next response/amendment.  Both claim 18s have been examined and addressed in the office action below.  For purposes of examination, the second version of claim 18 will be referred to as “claim 19” in the office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 20 each recite the limitation of “the previously scheduled set of tasks,” which lacks antecedent basis because the claims do not introduce a previously scheduled set of tasks.  Appropriate correction is required.
Claims 2-9 and 11-18 depend from claims 1/10 and fail to cure the deficiency noted above, and are therefore indefinite due to their dependency from an indefinite base claim.

Claim 7 recites the phrase “use the updated native scheduling engine with to determine,” however this language, particularly the phrase “with to” is grammatically incorrect and ambiguous.  It is unclear what is used “with” the scheduling engine “to” perform the “determine” step.   Appropriate correction is required.

Claim 17 recites the phrase “wherein rescheduling the identified task to a different time includes,” however this limitation lacks antecedent basis because neither claim 17 nor base claim 10 introduce a limitation of rescheduling the identified task to a different time.  Appropriate correction is required.

Claims 17 and 20 each recite the limitation of “the second prediction model,” however this language lacks antecedent basis because no prediction models have been introduced into the claims.   For purposes of examination, the second prediction model referred to in claims 17 and 20 will be interpreted as referring to some form of prediction model, technique, approach, algorithm, pattern, or the like.  Appropriate correction is required.

Claim 18 is indefinite because there are two versions of the claim with different limitations and corresponding scope, thus one would not be reasonably apprised of the intended metes and bounds of claim 18 since there are two different versions.  Appropriate correction is required.

Claim 19 (i.e., the second version of claim 18) is recited as depending from claim 19, which renders the claim scope indefinite because there is no claim 19, and even if claim 19 were presented, this claim would be dependent upon itself and thus indefinite.  Furthermore, by depending upon a non-existent claim and/or depending upon itself, there is a lack of antecedent basis for the limitation of “the periodically transmitted data.”  For purposes or examination, the second version of claim 18 (referred to as “claim 19” below) will be understood as depending from the first version of claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-11), apparatus (claims 12-19), and computer program product comprising a non-transitory computer readable storage medium (claim 20) are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (receive, schedule, update, identify, cause a schedule change) that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also recites an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for scheduling tasks to field professionals via steps/activities setting forth a concept for managing personal behavior and/or following rules or instructions.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]:  (memory) configured to store data associated with scheduled tasks; (a network interface); and (at least one processor connectable to the network interface, the at least one processor is configured to access the memory) and to: receive a plurality of requests for on-site service from a plurality of users, wherein the requests are associated with a plurality of locations; schedule a set of tasks from the plurality of requests using a native scheduling (engine); update the native scheduling (engine) based on information received from (a remote server); use the updated native scheduling engine on the previously scheduled set of tasks to identify a task scheduled in an unoptimized manner; and cause a schedule change associated with the identified task.  Independent claims 10 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1, 10, and 20 are directed to a system comprising memory configured to store data; a network interface; and at least one processor connectable to the network interface, the at least one processor is configured to access the memory, an engine, and a remote server, and a non-transitory computer-readable storage medium storing instructions.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1, 10, and 20 are directed to a system comprising memory configured to store data; a network interface; and at least one processor connectable to the network interface, the at least one processor is configured to access the memory, an engine, and a remote server, and a non-transitory computer-readable storage medium storing instructions.  These additional elements have been evaluated, but fail to add significantly more to the claims because they merely describe generic computing elements or computer-executable instructions (software) to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 104, 108, 459, 488, and Fig. 2.).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 11-19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by, at most, the same generic computing elements addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more.  For example, claims 2-3 recite additional details for storing data concerning the scheduled tasks, however these are details/elements that, similar to base claims 1/10/20, fall under the same “Mental Processes” and “Certain Methods of Organizing Human Activity” abstract idea groupings, along reliance on the memory to facilitate storage of the data, which merely involves using a generic computer, similar to adding the words “apply it,” which as noted above is not sufficient to amount to a practical application of significantly more.  Dependent claims 4-9 and 11-19 have been fully considered as well however, similar to claims 2-3, the elements set forth in these claims describe steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings with nothing more than generic computing elements to perform the recited activities in these claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Viegers et al. (US 2007/0149184, hereinafter “Viegers”).

Claims 1/10/20:  As per claim 1, Mitchell teaches a system for scheduling tasks to field professionals (paragraph 4: system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians), the system comprising:
memory configured to store data associated with scheduled tasks (paragraphs 68, 73, 215, and Figs. 1, 2, and 23: control system 205 includes an input module 210, a data store 220, a rules engine 230, a processor 240, one or more I/O (Input/Output) devices 250, and memory 260);
a network interface (paragraphs 63, 68, 165, 222-223, and Fig. 2: control system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network; The network 209 may be an IP (Internet Protocol) based network, using, for example, technologies such as UMTS (Universal Mobile Telecommunications System), CDMA (Code Division Multiple Access), GPRS (General Packet Radio Service), or EVDO (Evolution Data Optimized); computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network); and
at least one processor connectable to the network interface (paragraphs 68, 222-223, and Figs. 2 and 23: computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network; components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include, e.g., a LAN, a WAN, and the computers and networks forming the Internet; system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network), the at least one processor is configured to access the memory and to:
receive a plurality of requests for on-site service from a plurality of users, wherein the requests are associated with a plurality of locations (paragraphs 6, 23, and 84: data defining unscheduled work orders may be received by a client system associated with the client; operations also may include receiving, from a client system associated with the client, data defining unscheduled work orders associated with the client; control system configured to control processing of work orders being handled by technicians in each of multiple, different industries, at least one electronic data store configured to store work order data and work flow data for each of the multiple, different industries);
schedule a set of tasks from the plurality of requests using a native scheduling engine (paragraphs 4, 6, 16, 57, 72, 139, 163, and Figs. 19-21: In some implementations, work orders are scheduled automatically by the scheduling application; assigning, using the configured scheduling application, the unscheduled work orders to one or more of the technicians associated with the client; rules engine 230 may identify scheduling rules that relate to a client-selected subset of scheduling configuration options. The scheduling rules may be identified by comparing the selected subset of the scheduling configuration options to data mapping scheduling configuration options to rules of a scheduling application; configuring, for the client, a scheduling application used by the control system to perform scheduling operations for the client; scheduling application or the adapted scheduling application may be stored as a client-specific version of the scheduling application that is used for scheduling work orders for the particular client);
update the native scheduling engine based on information received … (paragraphs 62, 68-71, 145-148, 223 and Figs. 2, 10-14, and 23:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; As illustrated by rules 1030-1060, a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment; The computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network, such as the described one. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other);
use the updated native scheduling engine (with the second prediction model, as per claim 20) on the previously scheduled set of tasks to identify a task scheduled in an unoptimized manner (paragraph 145-154 and Figs. 10-14:  For example, Fig. 11 displays an exemplary scenario in which a technician’s progress is updated and, as a result, the technician is behind schedule, which triggers an alert due to the delay causing delay of the next appointment, which is therefore scheduled “in an unoptimized manner” - e.g., monitoring of status and progress of scheduled work orders continues for each of the identified technicians. If a schedule or quality issue is detected, a message to the supervisor is triggered to alert the supervisor of the detected issue; Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment – As per the claimed usage of “the second prediction model” as recited in claim 20, Mitchell teaches usage of a set of rules for determining an agent is behind expected progress and then estimating time remaining and travel time to the next scheduled appointment, as discussed in at least paragraph 145, or the traffic delay detection as noted in paragraph 148, which are examples of the “second prediction model” since these are techniques, algorithms, representations, calculations, etc. for predicting delay of a subsequently scheduled work order appointment); and 
cause a schedule change associated with the identified task (paragraphs 57-58, 60, 67, 145-154, and Figs. 12 and 14: Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; scheduler 125 can review the generated schedule and make changes if desired; change assignments of work orders, and to generally respond to schedule and quality issues; supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order). In this example, when another technician is identified, the technician is scheduled to assist in the work order (e.g., the scheduling application updates the identified technician's schedule); additional details may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue).

Mitchell does not explicitly teach the update as being received from a remote server.

Viegers, in analogous art of real-time management of mobile resources, teaches receiving updates for an engine from a remote server (paragraph 83: either by sending current position and next job position to a navigation engine which then sends data back to the auxiliary control unit for passing along to the display or by referring real-time traffic/road condition updates from a remote server to define minimum drive time or trip duration or fuel use based on real-time actual road conditions, congestion, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Viegers because the references are analogous since they are each directed to features for managing mobile resources, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because utilizing Viegers’ remote server to provide updates to Mitchell’s scheduling engine would provide the benefit of additional externally obtained intelligence (e.g., real-time traffic data, road conditions, See par. 83 of Viegers), which would be advantageous in Mitchell’s scheduling/dispatch system when determining travel time to locations of work orders (Mitchell, at least paragraphs 10, 11, and 19) with the motivation of improving scheduling efficiency (Mitchell at paragraph 55); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Viegers’ remote server for providing updates for Mitchell’s non-remote server obtained updates involves the simple substitution of one known element for another known element, which yields a predictable result of providing updates for the scheduling engine that are not obtainable from a local source/server.

Claims 10 and 20 are directed to a non-transitory computer-readable storage medium and method for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Mitchell teaches a non-transitory computer-readable storage medium and method for performing the limitations discussed above (paragraph 39:  Implementations of any of the techniques described throughout the disclosure may include a method or process, a system, or instructions stored on a computer-readable storage device).  Furthermore, with respect to claim 20’s usage of “the second prediction model,” Mitchell teaches usage of a set of rules for determining an agent is behind expected progress and then estimating time remaining and travel time to the next scheduled appointment, as discussed in at least paragraph 145, or the traffic delay detection as noted in paragraph 148, which are examples of the “second prediction model” since these are techniques, algorithms, representations, calculations, etc. for predicting delay of a subsequently scheduled work order appointment.  Accordingly, claims 10/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Mitchell further teaches wherein the memory is configured to store data associated with scheduled tasks that were scheduled during a defined period of time (paragraphs 59, 107, and Fig. 6C:  schedule may be prepared for field technicians 115 on a daily basis, or on some other frequency; example interface 622 shown in FIG. 6C may be used to configure appointment booking time slots. Appointment booking time slots may be configured as part of new client configuration. Multiple appointment booking profiles may be configured within the technician control system. Example appointment booking profiles may include full-day, half-day or two-hour slots).

Claim 3:  Mitchell further teaches wherein the memory is configured to store data associated with a plurality of scheduling parameters associated with the native scheduling engine (at least paragraphs 4, 6, 79-86, 100, and 133:  At least one scheduling configuration option represents a scheduling goal and impacts multiple parameters of a scheduling application when selected; the operations may include receiving user input setting weighting parameters for one or more of the scheduling configuration options; scheduling configuration options also may be defined based on the tunable parameters of the scheduling application. For example, the tunable parameters of the scheduling application may be grouped into related parameters and a scheduling goal that describes the relationship between the parameters may be defined;  scheduling configuration options also may be defined based on the tunable parameters of the scheduling application. For example, the tunable parameters of the scheduling application may be grouped into related parameters and a scheduling goal that describes the relationship between the parameters may be defined). 

Claim 4:  Mitchell further teaches wherein the at least one processor is configured to estimate driving durations between locations associated with the set of tasks (paragraphs 10, 11, 19, 105, 145, and Fig. 12:  determining a travel time between a location of the particular work order and a location of a next work order; For example, if the client selected a "least drive time" scheduling configuration option to reduce mileage and gas costs, the administrator may select some or all of the controls 617f, 617g, and 617k to minimize travel between assignments; amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment).

Claim 5:  Mitchell further teaches wherein the at least one processor is configured to use the updated native scheduling engine to determine that a field professional assigned to a task is estimated to arrive to a location associated with the task after a time previously estimated by the at least one processor (paragraphs 61, 145, 148, 154, and Fig. 12:  In the example of FIG. 12 where the supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment, the supervisor may interact with controls 1250-1280 to take corrective action; work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time (e.g., fifty minutes, thirty minutes, etc.) has elapsed; For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment; supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment).

Claim 6:  Mitchell further teaches wherein the at least one processor is configured to estimate task durations associated with the set of tasks (paragraphs 147, 148, and Figs. 10-13:  estimated time to complete the remaining portion of the work order; average time to perform entire work order).

Claim 7:  Mitchell further teaches wherein the at least one processor is configured to use the updated native scheduling engine with to determine that a field professional assigned to a task is estimated to complete the task after a time previously estimated by the at least one processor (paragraphs 61, 145, 148, 154, and Fig. 12:  In the example of FIG. 12 where the supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment, the supervisor may interact with controls 1250-1280 to take corrective action; work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time (e.g., fifty minutes, thirty minutes, etc.) has elapsed; For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment; supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment).

Claim 8:  Mitchell further teaches wherein the at least one processor is configured to determine a skill set required to complete each of the set of tasks (paragraphs 57, 59, 71, 145, 150, and 158:  Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site; alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low for the scheduled type of work; work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client).

Claim 9:  Mitchell further teaches wherein the at least one processor is configured to use the updated native scheduling engine to determine that a field professional assigned to a task does not have a skill set required to complete the task (paragraphs 145, 150, 158, and Fig. 14:  alerting a supervisor that the skills and/or experience of a technician assigned to a work order are missing or low … that "technician seven" has limited experience performing job "X", poor past performance for job "X", and/or lacks skills desired for performing job "X"; it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician; supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action).

Claim 11:  Mitchell further teaches wherein the method further comprising: determining a likelihood that the task scheduled in an unoptimized manner will cause a failure to complete another scheduled task assigned to a same field professional; and when the likelihood is greater than a threshold, causing the schedule change associated with the task (paragraphs 8-11, 18-19, 145, 147-148, 154, and Figs. 10-13:  analyzing the expected amount of time remaining for the particular technician to complete the particular work order and the determined travel time with respect to the scheduled start time of the next work order and, based on the analysis, determining whether the particular technician is likely to miss the scheduled start time of the next work order. The operations further may include detecting an issue in response to a determination that the particular technician is likely to miss the scheduled start time of the next work order; In the example of FIG. 12 where the supervisor has been alerted that "technician two" is likely to miss (or be late for) the next scheduled appointment, the supervisor may interact with controls 1250-1280 to take corrective action. Controls 1250 and 1260 may be selected to view additional details about the technician or the work order, respectively. The additional details may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue. Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time (e.g., fifty minutes, thirty minutes, etc.) has elapsed. Different threshold amounts of time may be configured for different jobs or different types of jobs. Different threshold amounts of time may be defined for different types of technicians … if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment).

Claim 12:  Mitchell further teaches wherein the method further comprising: determining a likelihood that the task scheduled in an unoptimized manner will cause a failure to complete another scheduled task assigned to a same field professional; and when the likelihood is less than a threshold and the change require reassigning the task to a different time, avoiding from causing the schedule change associated with the task (paragraphs 10, 19, and Fig. 10:  The operations further may include detecting an issue in response to a determination that the particular technician is likely to miss the scheduled start time of the next work order and detecting that an issue does not exist in response to a determination that the particular technician is not likely to miss the scheduled start time of the next work order).

Claim 13:  Mitchell further teaches wherein the method further comprising: determining a likelihood that the task scheduled in an unoptimized manner will cause a failure to complete another scheduled task assigned to a same field professional; and when the likelihood is less than a threshold but the change does not require reassigning the task to a different time, causing the schedule change associated with the identified task (paragraphs 150-151, 158, and Figs. 11 and 14:  describing exemplary scenarios in which the likelihood of causing a failure to complete the next work order has not reached the level of triggering a rescheduling option, but nevertheless results in a scheduling change in the form of providing help/assistance to the technician to improve progress and complete the current work order to avoid the need to reschedule the next work order – e.g., Returning to FIG. 9, when a message to the supervisor is triggered to alert the supervisor of the detected issue, the supervisor is assisted in taking action to correct the detected issue (970). For instance, in the example of FIG. 11 where the supervisor has been alerted that progress of "technician 3" is behind schedule, the supervisor may interact with controls on the alert message 1100 to take action to correct the detected issue. For example, the supervisor may select a control 1150 to view additional details about the work order or may select a control 1160 to view details about "technician 3". The additional details may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue. In some implementations, the supervisor may initiate the sending of help (e.g., another technician) by selecting a control 1170. For example, if the supervisor activates the control 1170, the supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order)).

Claim 14:  Mitchell further teaches wherein the identified task was previously assigned to a first field professional and causing the schedule change includes reassigning the identified task to a second field professional (paragraph 158 and Fig. 14:  In the example of FIG. 14 where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action… select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job; See also paragraph 151: may provide more information related to the detected issue and may assist the supervisor in determining how to handle the issue. In some implementations, the supervisor may initiate the sending of help (e.g., another technician) by selecting a control 1170. For example, if the supervisor activates the control 1170, the supervisor's device triggers an action to identify another technician that is qualified to help and also available to help (e.g., not currently scheduled for a work order or nearly complete with a nearby work order)).

Claim 15:  Mitchell further teaches wherein the identified task was previously assigned to a first field professional and causing the schedule change includes reassigning a different task previously assigned to the first field professional to a second field professional thereby enabling the first field professional to complete the identified task (paragraph 61:  A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order; See also, paragraph 158:  supervisor may select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job "X")).

Claim 16:  Mitchell further teaches wherein the identified task is scheduled at a certain time and causing the schedule change requires rescheduling the identified task to a different time (paragraphs 11, 19, 154, 155, 158,  and Figs. 12 and 14:  Control 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; operations may include enabling the supervisor to respond to the message by rescheduling the next work order for the particular technician and enabling the supervisor to respond to the message by communicating with a customer corresponding to the next work order).

Claim 18:   Mitchell, in view of Viegers, further teaches wherein the method further comprising: periodically transmitting to the remote server data associated with a plurality of scheduled tasks; wherein the information used for updating the native scheduling engine is determined based on the periodically transmitted data (paragraphs 7-8, 62, 67, 141-146, and Figs. 10-13:  Progress and status of scheduled work orders is determined for each of the identified technicians; updated status and progress may be communicated to and displayed in the dispatch application; monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians; mobile infrastructure 160-165 allows the field technicians 115 to work in an intermittently connected environment; capture the duration and task break down of a work order. A timesheet application may review timestamps from each status change (e.g., accepted, traveling-to-site, on-site, completed) and then present these timestamps to the field technician 115 for verification; Progress and status of scheduled work orders is determined for each of the identified technicians – wherein the Examiner further notes that Viegers teaches the server as being a remote server). 

Claim 17 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Viegers et al. (US 2007/0149184, hereinafter “Viegers”), as applied to claim 10 above, and further in view of Robertson et al. (US 2011/0022441, hereinafter “Robertson”).

Claim 17:  Mitchell teaches wherein rescheduling the identified task to a different time (paragraphs 11, 19, 154, 155, 158,  and Figs. 12 and 14:  reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; operations may include enabling the supervisor to respond to the message by rescheduling the next work order for the particular technician and enabling the supervisor to respond to the message by communicating with a customer corresponding to the next work order) and teaches the native scheduling engine with the second prediction model (as discussed above in the rejection of claims 1/10/20), but does not teach suggesting a user one or more alternative times.
Robertson teaches suggesting a user one or more alternative times (paragraph 58 : and communicate a suggested alternative appointment time based upon user's location, local time and transport data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Viegers with Robertson because the references are analogous since they are each directed to computer aided features for scheduling appointments, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because including Robertson’s feature for suggesting alternative times for a task/appointment would serve the motivation of enabling a user (e.g., a dispatcher or supervisor) to reschedule a work order at a future time that is convenient, feasible, or the like (See Mitchell, e.g., paragraphs 154 and 158); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., rescheduling a task using one of the alternative times).

Claim 19 (i.e., the second version of claim 18) is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Viegers et al. (US 2007/0149184, hereinafter “Viegers”), as applied to claim 18 above, and further in view of Official Notice.

Claim 19 (i.e., second version of claim 18):  Mitchell, in view of Viegers, teaches the periodically transmitted data (as discussed above in the rejection of claim 18), but does not teach wherein a size is less than a threshold to enable processing the data in stateless manner.
Official Notice is taken that transmitting data such that the size of transmitted data is less than a threshold to enable processing the data in stateless manner was old and well known in the art before the effective filing date of applicant’s invention.  For example, Short Message Service (SMS) is a protocol in which the size of transmitted data messages are less than a threshold size (e.g., 160  characters in length), which enables processing the data in a stateless manner, thus minimizing the use of resources in routing, transmitting, and processing the data.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mitchell/Viegers such that the periodically transmitted data is of a size of transmitted data is less than a threshold to enable processing the data in stateless manner in order to provide the advantage of using an existing protocol to minimize the use of resources in routing, transmitting, and processing the periodically transmitted data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/11/2021